The appeal is from a decree of the probate court of Escambia county on the final settlement of an administration. The court allowed a claim in favor of the administrator for services rendered to his intestate during his lifetime, and this is the only part of the decree sought to be reviewed and corrected by this appeal.
The record wholly fails to show that any objection was made or exception taken to the allowance of this item of the account at the time of the rendition of the decree. Under the settled rule of this court we cannot, in that state of the record, review the matter complained of. Russell v. McPherson, 202 Ala. 310,80 So. 392; Morris v. Morris, 202 Ala. 457, 80 So. 841.
The record presenting no other question, the judgment must be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.